Case 3:17-cv-00601-MHL Document 159 Filed 08/07/19 Page 1 of 3 PageID# 2628



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


  ROBERT DAVID STEELE et al                     )
                                                )
           Plaintiffs,                          )
                                                )
  v.                                            )                   Case 3:17-cv-601-MHL
                                                )
                                                )
  JASON GOODMAN et al                           )
                                                )
           Defendants.                          )
                                                )


            PLAINTIFFS’ REVISED MOTION FOR ENTRY
                   OF A PROTECTIVE ORDER
           Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Local Civil Rule

  7 and the Court’ Order [ECF No. 158], respectfully move the Court to enter a Protective

  Order.

           A proposed Protective Order agreed to by Plaintiffs and Defendant Negron is

  attached hereto as Exhibit “A”.

           The arguments and legal bases for this motion are stated more fully in Plaintiffs’

  Memorandum in Support, being filed contemporaneously with this motion.

                                      CERTIFICATION

           In accordance with Local Civil Rule 37(E), Counsel for Plaintiffs, Counsel for

  Defendant Negron and Defendant Goodman pro se have conferred in good faith.

  Counsel for Defendant Negron approves the form of the Protective Order attached to this

  motion, and does not oppose this motion.


                                               1
Case 3:17-cv-00601-MHL Document 159 Filed 08/07/19 Page 2 of 3 PageID# 2629



         Defendant Goodman has requested additions to the Protective Order. Plaintiffs

  and Defendant Negron do not agree to include those additions.

                                  REQUEST FOR RELIEF

         For the reasons stated above, Plaintiffs respectfully request the Court to grant

  their revised motion, and enter the attached Protective Order.



  DATED:         August 7, 2019



                                ROBERT DAVID STEELE
                                EARTH INTELLIGENCE NETWORK



                                By:     /s/Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:      (804) 501-8272
                                        Facsimile:      (202) 318-4098
                                        Email:          stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs




                                               2
Case 3:17-cv-00601-MHL Document 159 Filed 08/07/19 Page 3 of 3 PageID# 2630



                              CERTIFICATE OF SERVICE

         I hereby certify that on August 7, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

  Defendants, Goodman and Lutzke.




                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              3
